Citation Nr: 1619732	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-31 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sickle cell B thalassemia also claimed as sickle cell anemia and pain in the joints. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1978 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Following the perfection of his appeal, the Veteran proffered testimony via a videoconference hearing in January 2011 before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing was prepared and has been included in the claims file for review.  

The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge or AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ asked questions aimed at eliciting testimony as to the elements of the claim.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Indeed, the hearing focused on the elements necessary to substantiate the claim for benefits and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

After reviewing the evidence before it, the Board, in February 2014, issued a Decision/Remand.  In that action, the Board reopened the Veteran's previously denied claim.  The Board then remanded the issue to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional medical evidence.  The claim has since been returned to the Board for review.  

Upon reviewing the development that has occurred as a result of the Board's remand action, the Board finds that there has been substantial compliance with its remand instructions.  The Board notes that the Court has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was not Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the Board, through its instructions in the remand, sought to obtain medical information concerning the etiology of the Veteran's sickle cell or blood condition.  An opinion concerning the etiology of the disorder has been obtained and included in the claims folder and any available medical records have been included in the claims folder.  The Board thus finds that the actions taken by the AOJ have substantially fulfilled the Board's remand order.  Upon completion of the taskings, the AOJ then issued a Supplemental Statement of the Case (SSOC) that confirmed the VA's previous denial.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of the Board's Decision/Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015). 


FINDING OF FACT

The Veteran's blood disorder is a congenital or hereditary defect and he has not been shown to have a current disability that is superimposed on the blood disorder and was incurred during active service; he does not have a current diagnosis of sickle cell anemia. 


CONCLUSION OF LAW

The criteria for service connection for sickle cell B thalassemia also claimed as sickle cell anemia and pain in the joints have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information letter prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Neither the Veteran nor his accredited representative has alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also has a duty to assist the veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records and post-service treatment records have been obtained and associated with the record.  Moreover, the Veteran was also provided with a detailed VA Hematology Examination in May 2014 which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed blood condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the veteran).

II.  Laws and Regulations - Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted the Board will consider whether the claimed disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions," Id. at (b)(1).  Thus, at the time of entry, there is a presumption that the veteran entered in sound health.

In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.  Wagner v. Principi, 370 F.3d 1089 (2004).

Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  A defect considered by medical authorities to be of congenital origin must by its very nature have pre-existed a claimant's military service).  See VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Nonetheless, service connection may be warranted for a disability resulting from a superimposed injury or disease occurring during active service.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General Counsel has held that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  Id.

Sickle cell anemia is a hereditary determined hemolytic anemia characterized by sickle-shaped erythrocytes in the blood.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 74 (28th ed. 1994).  The sickle cell trait is the condition, usually asymptomatic, caused by heterozygosity for hemoglobin S. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 1934 (30th ed. 2003).  VA regulations note that sickle cell trait alone, without a history of directly attributable pathological findings, is not a ratable disability.  38 C.F.R. § 4.117, Diagnostic Code 7714.  As such, it is a congenital defect and the presumption of soundness at service entrance is automatically rebutted.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

III.  Facts and Discussion

The service medical treatment records show that when the Veteran enlisted into the US Army, he was unaware that he had any type of blood disorder.  Nevertheless, within two months of his enlistment, the Veteran, due to his complaints, was sent to hospital for numerous tests, including a blood test.  Upon completion of the blood tests, the Veteran was diagnosed as having the sickle cell trait.  He was subsequently advised that he would not be eligible for a number of Army specialties and, when offered, he accepted a medical discharge from service.  

Shortly thereafter, the Veteran applied for VA benefits claiming that he had sickle cell anemia and that even if the condition was genetic or hereditary, his military service had aggravated the condition.  Upon review of the evidence, the RO denied the Veteran's claim because the condition existed prior to entry into service and it was not shown to have been aggravated beyond normal progression by military service.

The Veteran sought to reopen his claim in 1992 and then again more recently.  The Board notes that the RO reopened his claim and in March of 1993, the RO once again denied his claim for benefits.  As previously discussed in the Board's Decision/Remand of February 2014, the Board reopened the Veteran's claim after he provided written statements and testimony concerning his beliefs on how the purported disorder was aggravated by his military service.  

Upon reopening the claim, the Board remanded the claim to the AOJ for the purpose of obtaining a medical opinion concerning the Veteran's current condition.  The Veteran underwent a medical examination in May 2014.  It is noted that the medical doctor reviewed the Veteran's service medical records, his post-service records, and his various statements, and the doctor examined the Veteran.  The examiner completed the examination and then provided the following detailed report:

...he has genetic (alpha or G-Philadelphia) thalassemia minor and sickle trait (not sickle cell anemia).  These are inherited.  They each develop from genetic defects leading to abnormal hemoglobin formation (alpha/beta chains).  He does not have sickle cell anemia and therefore there is no aggravation of its condition.  He has sickle trait and thalassemia minor which are both inherited and not considered disease processes (per hemonc).  Sickle trait is asymptomatic under most normal circumstances and typically does not manifest a crisis in usual environments.  Thall minor is basically asymptomatic with exception of mild anemia.  Thalassemia symptoms increase with increase gene defects.  His electrophoresis pattern and fact that he has never had blood transfusions (as well as current physical findings today) are evidence against more symptomatic thalassemias.  Also the more severe form of thalassemias are typically manifested much earlier in life.  I find no evidence of superimposed disease or injury while in svc.  If there was suspicion of an atypical crisis from his blood disorder, this would be limited in this case without long term sequelae as the symptoms would resolve with treatment.  With that being said, his thalassemia/sick trait in general would not cause such crises as he alleges.  It was not caused by or aggravated by service as thalassemia he exhibits typically is manifested only with mild anemia as opposed to crises with other hemoglobinopathies.  Based on review of lab in past as well as recent lab as well as review these lab studies with hemonc fellow, the veteran suffers from thalassemia minor.  The lab studies do not demonstrate lab typical of sickle cell disease nor does the clinical history.  He has sickle trait but NOT sickle cell disease.  To have sickle cell disease, the abnormal hgb S would have to be in much higher concentrations than manifested on the 2 electrophoresis in the past.  He has thalassemia trait as manifested on the hgb electrophoresis in the past.  No residual from the sickle trait is found as this is asymptomatic and does not lead to crises with general activities.  Only under extreme circumstances (hi altitude) would crises occur.  There would be no aggravation of the sickle trait as it is in general static.  The only residual from the present disorder of thalassemia trait is perhaps mild anemia which has had recent onset long after military and therefore not caused by military.  Mild anemia is considered a possible progression of the thalassemia.  The questionable flare in military would not cause current anemia as it would be self-limiting.  He is now 61 yo [years old] and a former electrician.  Thall minor and sickle trait would not cause his present joint complaints.  The present condition is congenital (and not a disease) and therefore considered a defect.  The thalassemia is congenital and can lead to mild deterioration (mild anemia).  It does not improve.  It is inherited.  There is no superimposed injury or disease with this defect as it is genetic.  It is less likely than not it was incurred in or aggravated by service.  It is a genetic condition.  These trait/minor conditions typically does not lead to crises or secondary problems.  There is no evidence of this inservice (other than found during screening) and therefore no causation or aggravation during service.  He does not have sickle cell disease.  To have SC [sickle cell] disease would require much higher level of abnormal hgb S.  For thalassemia, this is genetic condition manifested by election with hb a2 chains.  Thall minor typically is manifested as mild anemia (which is the case with this veteran).  It is inherited.  There was no evidence of any anemia crises in service.  He had normal blood counts upon entry in VA few years back.  He has the typical picture of thalassemia with its usual course and no evidence of aggravation during service.  Thus, it was not caused or aggravated by service.  This case was reviewed in detail with hemonc staff attending for the month.  Opinions above confirmed with review of hematologist.  Vet entered VA system in 2009 without evidence of end organ pathology from sickle/thall condition.  This is evidence against svc aggravating condition.  He relates joint pain complaints being related to this condition.  This is not found.  His xrays are typical of aging and occupational stresses.  The SC trait and thalassemia minor would not cause these findings for reasons noted above . . . Thus, less likely than not this inherited heterozygous condition was caused or aggravated by svc for reasoning above.

The Veteran has only provided his opinion concerning his sickle cell condition.  He has not proffered any medical evidence that would support his assertions.  Hence, the only specific medical evidence of interest is the medical opinion provided by the VA doctor in May of 2014.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors:  whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

In this instance, the VA examiner was aware of the Veteran's medical history and cited to specific inservice findings, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches more probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Turning to an application of the law and regulations, with regard to sickle cell trait and thalassemia, the Board finds that this is a congenital defect and was not subject to a superimposed disease or injury in service.  The service medical records reflect that the Veteran was discovered to have sickle cell trait shortly after his entrance onto active duty.  As noted in the medical opinion provided by the VA examiner, it is an inherited trait.  The Board also finds that sickle cell trait, a congenital defect, was not subject to a superimposed disease or injury during service which was productive of disability.  The record shows that the Veteran did not have an episode of a sickle cell crisis during service and there was no residual disability (such as anemia).  The VA examiner made it clear that the Veteran does not have sickle cell anemia.  

The Veteran has claimed that the pain he has in his joints is the sign of a sickle cell crisis; however, the pain in the joints did not begin until many years after service.  The VA examiner opined that the pain was consistent with aging.  Moreover, the most probative evidence establishes that the Veteran does not have a separate disorder that could be etiologically linked to service.  The VA examiner indicated that any anemia that was shown in service would not be related to current anemia as it was self-limiting.  Although the Veteran may believe that the sickle cell trait incepted or was aggravated during service, due to the nature of this condition, an evaluation of whether the pathology is inherited and worsens is better explained by a medical professional as it is a complex assessment.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

With respect to the Veteran's assertions, the Board notes that a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App.465, 469 (1994).  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, he is competent to report his that he has had a blood disorder since service but, as a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a) (2015).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a) (2015).

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F. 3d 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002). ??

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).??

To the extent that the Veteran attempts to relate his claimed disability to his service, based on his own personal knowledge of medicine (or the lack thereof) and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiology and whether aggravation has occurred, he lacks the competence to provide a probative medical opinion linking these disorder to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In view of the foregoing discussion, the Board must deny the Veteran's appeal for service connection, as the preponderance of the evidence is against allowing his 




	(CONTINUED ON NEXT PAGE)





claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sickle cell B thalassemia also claimed as sickle cell anemia and pain in the joints is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


